OPINION — AG — (1) THE " COUNTY ROADS OR STATE HIGHWAYS ", SUCH AS REFERRED TO IN 47 O.S. 1961 116.19 [47-116.19] IN THE ABSENCE, AS HERE, OF ANY SPECIFIC DEFINITION, REFER ONLY TO COUNTY ROADS AND STATE HIGHWAYS LOCATED WITHIN THE STATE OF OKLAHOMA, AND DO NOT REFER TO ROADS AND HIGHWAYS LOCATED IN ADJOINING OR OTHER STATES OF THE UNITED STATES. IN THIS CONNECTION ATTENTION IS CALLED TO 69 O.S. 1961 WHICH RELATES TO " STATE HIGHWAYS " AND TO " COUNTY AND TOWNSHIP ROADS " AND WHICH TITLE CLEARLY REVEALS THAT THE HIGHWAYS AND ROADS REFERRED TO THEREIN ARE LOCATED WITHIN THE STATE OF OKLAHOMA AND OVER WHICH STATE AND COUNTIES AUTHORITIES OF OKLAHOMA HAVE JURISDICTION TO CONSTRUCT, MAINTAIN AND REPAIR. (2) YOU ARE ADVISED THAT THIS OFFICE HAS BEEN INFORMED BY THE STATE BUREAU OF PUBLIC ROADS THAT UNITED STATES HIGHWAY 270, EVIDENTLY REFERRED TO BY YOU, IS NOT A PART OF THE NATIONAL SYSTEM OF INTERSTATE AND DEFENSE HIGHWAYS. THE AG IS OF THE OPINION THAT " HIGHWAY 270 " IS NOT EXCEPTED FROM THE OPERATION OF THE PROVISIONS OF 47 O.S. 1961 116.19 [47-116.19] (J. R. FUSON)